Citation Nr: 0114864	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for service-
connected right patella spurring.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which, in pertinent part, granted 
service connection and a 10 percent rating for right patella 
spurring.  The veteran was notified of this decision in May 
2000.  A notice of disagreement was received in August 2000, 
and the veteran appealed for a higher rating.  The statement 
of the case was issued in September 2000, and a substantive 
appeal addressing this issue was received in September 2000.

The Board also notes that in a February 2001 written 
presentation, the veteran's representative appears to be 
raising a claim for service connection for arthritis of 
multiple joints.  That issue is not currently on appeal and 
is referred to the RO for appropriate action.  It is not 
inextricably intertwined with the issue on appeal.


REMAND

The veteran asserts that his service-connected right patella 
spurring is more disabling than currently evaluated.  His 
service medical records show that he incurred a right leg 
injury in a truck accident in 1945.  

The veteran's representative asserts that the VA examination 
was conducted without the benefit of the claims folder.  He 
notes that the examiner reported that it was difficult to 
determine the nature of the veteran's service injury as no 
records accompanied the veteran and he was a poor historian.  
The Court of Appeals for Veteran's Claims and the regulations 
are quite clear that in evaluating the severity of a 
particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. §§ 4.1, 4.2 (2000).  Thus, the examination report is 
not adequate for rating purposes.  In addition, the 
examination report is also inadequate as the examiner did not 
report functional loss in terms of additional limitation of 
motion or ankylosis as required by DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The representative also suggests that consideration should be 
given to separate ratings for any instability.  The veteran's 
service-connected orthopedic disability of the right knee 
includes arthritis.  Recent precedent opinions of the VA 
General Counsel have held that separate ratings may be 
assigned for X-ray findings of arthritis with limitation of 
motion of a knee (38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5010) and for instability of a knee (38 C.F.R. § 4.71a, 
Diagnostic Code 5257).  VAOPGCPREC 9-98 and 23-97.  A 
determination should be made as to whether the veteran has 
any instability of the knee; and, if so, whether it is part 
and parcel of the service connected right knee disability.  
Thereafter, a determination should be made as to whether a 
separate rating is warranted for any instability.

The veteran is hereby advised of the importance of appearing 
for the VA examination.  Regulations pertaining to failure to 
report for a VA examination are cited below:

Sec. 3.655 Failure to report for Department of Veterans 
Affairs examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  (b) 
Original or reopened claim, or claim for 
increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2000).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.    

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a right knee disability 
since 1999.  The RO should directly 
contact all identified medical providers 
and obtain copies of all relevant medical 
records that are not already on file.  
The veteran should also be asked to 
submit any additional medical records he 
may have in his possession, and to submit 
pertinent lay statements.  The RO must 
inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit. 

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
examine the veteran's right patella 
spurring.  All indicated tests and 
studies should be accomplished, and the 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should indicate in the examination report 
that the claims folder has been reviewed.  
All clinical findings must be reported in 
detail in the examination report.  If the 
physician is unable to answer any 
question, the reason or reasons should be 
discussed.  

The examiner should be asked to:   

I.  Determine the range of motion of 
the right knee in degrees.  If there 
is instability, the examiner should 
provide an opinion as to whether it 
is at least as likely as not 50/50 
that any instability is a 
manifestation of the service 
connected disability.  The 
italicized standard of proof should 
be used in formulating a response.  
If part and parcel of the service 
connected disability, the 
instability should be characterized 
as most closely analogous to a 
classification of mild, moderate or 
severe.

II.  Determine whether the right 
knee exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, 
if feasible, express such findings 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  

III.  Note any objective evidence of 
pain referable to the right knee and 
opine as to whether pain could 
significantly limit functional 
ability during flare-ups or when the 
knee is used repeatedly over time.  
Express this determination, if 
feasible, in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups. 

4.  After ensuring that the above actions 
have been completed to include compliance 
with the VCAA, the RO should adjudicate 
the issue of whether right knee 
instability, if present, is at least as 
likely as not a manifestation of the 
service connected right knee disability.  
If the decision is adverse to the 
veteran, he should be notified of the 
need to file a substantive appeal to the 
supplemental statement of the case if the 
Board is to address this matter.  If the 
decision is favorable to the veteran, the 
RO should consider whether a separate 
rating may be assigned for any 
instability.  See VAOPGCPREC 9-98 and 23-
97.  

5.  The RO should readjudicate the issue 
appearing on the title page of this 
decision.  If the claim is denied, the 
veteran should be issued a supplemental 
statement of the case, and given an 
opportunity to respond before the case is 
returned to the Board

6.  If the veteran fails to appear for a 
scheduled examination, a copy of the 
letter notifying him of the date, time 
and place of the examination and the 
address to which the notification was 
sent should be included in the claims 
folder. .

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




